DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-9 are pending and currently under consideration for patentability under 37 CFR 1.104.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/27/2020 has been considered by the examiner.

Claim Objections
Claim5 is objected to because of the following informalities:  
Claim 5 recites “a length between the binder on one end side of the light guide cable and the binder on other end side of the light guide cable is longer than a length between the binder on one end side of the signal cable and the binder on other end side of the signal cable”. The examiner believes “a length between the binder on an end side of the light guide cable and the binder on a different end side of the light guide cable is longer than a length between the binder on an end side of the signal cable and the binder on a different end side of the signal cable” may be the correct words to use here.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2017029906A1 to Kobayashi.
Regarding claim 1, Kobayashi discloses a medical observation system (Fig. 1 - observation apparatus 2) comprising: 
a microscope (Fig. 1 -  microscope unit 6); 
a support (Fig. 1 - support portion 5) including 
a first joint configured to hold the microscope such that the microscope is rotatable about a first axis parallel to an optical axis of the microscope (Fig. 1 - first joint portion 11; [0031] -  The optical axis of the imaging unit, for example the first shaft O 1); and 
a first arm configured to hold the first joint and extend in a direction different from a direction of the optical axis of the microscope (Fig. 1 - first arm portion 21); 
(Fig 2 - cable 100; [0020] - a transmission cable including a signal line for transmitting a signal between the control unit and the microscope unit 6 and a light guide for guiding the illumination light from the light source unit to the microscope unit 6. A group of cables including cables and the like is arranged from the base portion 4 to the microscope portion 6. The cable group is arranged along the support portion 5); and 
a binder configured to bind the light guide cable (Fig. 2 - binding band 714), wherein 
at least a part of the light guide cable is arranged along the first axis in a first section (Fig. 1 - first joint portion 11; [0020]- A group of cables including cables and the like is arranged from the base portion 4 to the microscope portion 6), 
the light guide cable extends in a direction different from the first axis in a second section (Fig. 2-third joint portion 13; [0020]- A group of cables including cables and the like is arranged from the base portion 4 to the microscope portion 6), and 
the binder is configured to bind the light guide cable in the second section ([0038]- Specifically, the binding band 714 is inserted through the connecting portion 712 and fixes a plurality of cables including the cable 100).
Regarding claim 2, Kobayashi discloses the claimed invention as discussed above concerning claim 1, and Kobayashi further discloses wherein 
the microscope is configured to capture an image of a micro region of an observed body in an enlarged manner and output an imaging signal ([0015]-the medical observation system according to the present invention is characterized by including the medical observation device according to the above invention and a display device for displaying an image corresponding to the image data generated by the medical observation device), 
the medical observation system further comprising: 
a controller configured to perform signal processing on the imaging signal output by the microscope and generate image data to be displayed ([0020]- the base unit 4 generates image data based on the image pickup signal captured by the microscope unit 6, and also has a control unit that controls the operation of the medical observation system 1); and 
a signal cable configured to connect the microscope and the controller, the signal cable being inserted in the support, and configured to transmit the imaging signal (Fig. 2 – cable 100; [0020]- a transmission cable including a signal line for transmitting a signal between the control unit and the microscope unit 6 and a light guide for guiding the illumination light from the light source unit to the microscope unit 6), and 
the binder is configured to bind the signal cable and the light guide cable in the second section (Fig. 2- the binding bands 714 and 731; [0038]- The binding band 731 fixes the plurality of cables including the cable 100 by surrounding the plurality of cables including the cable 100 and the outer circumference of the rotating portion 78).
Regarding claim 3, Kobayashi discloses the claimed invention as discussed above concerning claim 2, and Kobayashi further discloses further comprising: 
a plurality of the light guide cables ([0050]- the cable 100 has been described as being a cable located at the outermost periphery of the cable group, but a light guide cable and a transmission cable are arranged, etc. , It may be a cable in which a plurality of cables are combined into one); and 
([0050]-the cable 100 has been described as being a cable located at the outermost periphery of the cable group, but a light guide cable and a transmission cable are arranged, etc. , It may be a cable in which a plurality of cables are combined into one), wherein 
the binder is configured to bind the plurality of light guide cables and the plurality of signal cables in the second section ([0038]- The binding band 731 fixes the plurality of cables including the cable 100 by surrounding the plurality of cables including the cable 100 and the outer circumference of the rotating portion 78).
Regarding claim 7, Kobayashi discloses the claimed invention as discussed above concerning claim 1, and Kobayashi further discloses wherein 
the first joint includes a hollow shaft in which the light guide cable is inserted (Fig. 9 - covering material 100c; Fig 2 - cable 100; [0020] -A group of cables including cables and the like is arranged from the base portion 4 to the microscope portion 6), and 
the binder is arranged at a position separated from the first axis by a distance that is longer than a half of an inner diameter of the hollow shaft (Fig. 2- binding bands 731; [0056] - although the embodiments for carrying out the present invention have been described so far, the present invention should not be limited only to the above-described embodiments… Specifically, when applied to the first joint portion 11 and the sixth joint portion 16, the above-mentioned effect can be obtained).
Regarding claim 8, Kobayashi discloses the claimed invention as discussed above concerning claim 1, and Kobayashi further discloses wherein the first joint is configured to rotate the microscope by 3600 or larger ([0023] - The first joint portion 11 has a cylindrical shape and holds the microscope portion 6 so as to be rotatable around the first axis O 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over 
WO2017029906A1 to Kobayashi in further view of U.S. Patent No. 5,048,941 to Hamada et al.
Regarding claim 4, Kobayashi discloses the claimed invention as discussed above concerning claim 3, and although Kobayashi discloses a plurality of light guide cables in a third section located opposite to the second section across the first section (Fig. 4 - 4th arm portion 24 & Fig. 2 – cable 100; [0050]-the cable 100 has been described as being a cable located at the outermost periphery of the cable group, but a light guide cable and a transmission cable are arranged, etc. , It may be a cable in which a plurality of cables are combined into one) and the plurality of signal cables in the third section (Fig. 4 - 4th arm portion 24 & Fig. 2 – cable 100; [0020]- a transmission cable including a signal line for transmitting a signal between the control unit and the microscope unit 6 and a light guide for guiding the illumination light from the light source unit to the microscope unit 6) and also binders in other sections ([0056]- Although the embodiments for carrying out the present invention have been described so far, the present invention should not be limited only to the above-described embodiments… Specifically, when applied to the first joint portion 11 and the sixth joint portion 16, the above-mentioned effect can be obtained), Kobayashi does not expressly teach further comprising: 
a second binder configured to bind the plurality of light guide cables in a third section located opposite to the second section across the first section; and 
a third binder configured to bind the plurality of signal cables in the third section.
However, Hamada teaches of an analogous microscopic device including a second binder configured to bind the plurality of first cables (Fig. 21 - cord retainer 68e) in a third section  (Fig. 21- stand 11) located opposite to the second section (Fig. 21- intermediate arm 12b) across the first section (Fig. 21- long arm 12a )and 
a third binder configured to bind the plurality of second cables (Fig. 21 - cord retainers 69a) in the third section (Fig. 21- stand 11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hamada that teach a second binder configured to bind the plurality of first cables in a third section located opposite to the second section across the first section and a third binder configured to bind the plurality of second cables in the third section into the teachings of Kobayashi that teach binders binding a plurality of light guide cables and signal cables in different sections. It would have been advantageous to make the combination in order to hold the cords in a predetermined location (Col.12 lines 47-55 of Hamada).
Regarding claim 5, Kobayashi, as modified by Hamada teaches the claimed invention as discussed above concerning claim 4, and Kobayashi further discloses wherein 
(Fig. 10 – second cable 100e) is larger than a diameter of the signal cable (Fig. 10 – first cable 100 d and third cable 100f; [0033] - the cable 100 having the largest cable diameter (for example, a light guide cable) is shown; The Examiner notes that changes in size/proportion involves only routine skill in the art, see MPEP 2144.04 (IV)(A)), and 
a length between the binder on one end side of the light guide cable and the binder on other end side of the light guide cable is longer than a length between the binder on one end side of the signal cable and the binder on other end side of the signal cable (Fig. 2-– cable 100;[0058]- the cable group including the transmission cable for transmitting a signal and the light guide cable for guiding the illumination light; The term “a length” is broad and can encompass any part and does not define any particular boundaries).
Regarding claim 9, Kobayashi discloses the claimed invention as discussed above concerning claim 4, and Kobayashi further discloses wherein 
the first joint includes a hollow shaft part in which the light guide cable is inserted (Fig. 9 - covering material 100c; Fig 2 - cable 100; [0020] -A group of cables including cables and the like is arranged from the base portion 4 to the microscope portion 6), and although Kobayashi teaches binders binding a plurality of light guide cables and signal cables in different sections  ([0056]- Although the embodiments for carrying out the present invention have been described so far, the present invention should not be limited only to the above-described embodiments… Specifically, when applied to the first joint portion 11 and the sixth joint portion 16, the above-mentioned effect can be obtained), Kobayashi does not expressly teach
a distance of the light guide cable from the binder to the second binder is equal to or larger than four times of an inner diameter of the hollow shaft.
However, Hamada teaches of an analogous microscopic device wherein a distance of the cable from the binder (Fig. 21- cord retainer 68a) to the second binder (Fig. 21 - cord retainer 68e) is equal to or larger than four times of an inner diameter of the hollow shaft (Fig. 21- common cord 26).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hamada that teach a distance of the cable from the binder to the second binder is equal to or larger than four times of an inner diameter of the hollow shaft into the teachings of Kobayashi that teach binders binding a plurality of light guide cables and signal cables in different sections and a hollow shaft. It would have been advantageous to make the combination in order to hold the cords in a predetermined location (Col.12 lines 47-55 of Hamada).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over 
WO2017029906A1 to Kobayashi in further view of U.S. Publication No. 2005/0057800 to Obrebski et al. (hereinafter “Obrebski”)
Regarding claim 6, Kobayashi discloses the claimed invention as discussed above concerning claim 1, but Kobayashi does not expressly teach wherein 
the second section includes the first arm (Fig. 2 – arm 31a), and 
the binder is arranged on the first arm (Fig. 2 – cable fastener 71).
However, Obreski teaches of an analogous endoscopic device wherein 
the second section includes the first arm (Fig. 2 – arm 31a), and 
the binder is arranged on the first arm (Fig. 2 – cable fastener 71).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second section of Kobayashi by utilizing the ([0074] of Obreksi).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.S./Examiner, Art Unit 3795      

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795